t c memo united_states tax_court yolanda welch petitioner v commissioner of internal revenue respondent john welch petitioner v commissioner of internal revenue respondent docket nos filed date beverly l winstead and g emeka obinna onwezi for petitioners erin r hines for respondent memorandum findings_of_fact and opinion thornton chief_judge these cases were consolidated for purposes of trial briefing and opinion pursuant to separate notices of deficiency respondent determined the following deficiencies and penalties under sec_6662 yolanda welch docket no tye dec deficiency dollar_figure big_number john welch docket no tye dec deficiency penalty sec_6662 --- dollar_figure penalty sec_6662 dollar_figure 1dollar_figure 1following trial with leave of the court respondent amended his answer to assert with respect to petitioner john welch’s tax_year an increased deficiency of dollar_figure and an increased sec_6662 penalty of dollar_figure the increases were due to respondent’s reclassifying mr welch’s filing_status from head_of_household to married_filing_separately 1unless otherwise indicated all section references are to the internal_revenue_code code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar after a concession by mr welch the issues we will decide are whether petitioner yolanda welch had a sufficient basis in petitioners’ s_corporation respira medical inc respira to be entitled to claim passthrough losses for and whether petitioner john welch had a sufficient basis in respira to be entitled to claim a passthrough loss for whether mr welch was entitled to claim head_of_household status on his federal_income_tax return and whether petitioners are liable for accuracy-related_penalties for findings_of_fact when they filed their petitions petitioners resided in maryland they married on date and resided together at all relevant times mr welch has a b s in business administration ms welch graduated from high school and took some college-level courses but did not complete a degree program in date petitioners started respira an s_corporation that provides respiratory and home healthcare services and durable medical equipment ms welch is respira’s chief_executive_officer and an shareholder mr welch is respira’s president and a shareholder 2mr welch stipulated that for he had dollar_figure of income from a state tax_refund ms welch’s alleged loans to respira ms welch asserts that before and during the years at issue she borrowed from dr steven levenson over dollar_figure and that she lent all these funds to respira all these funds however were either paid directly by dr levenson to respira or else represent amounts that he charged to his credit card as payments of respira’s expenses dr levenson wrote no checks to ms welch nor did he otherwise make any payments to her with regard to the alleged loans ms welch contributed no personal funds to respira respira did not execute a loan agreement or any notes evidencing any loans from ms welch between date and date ms welch signed promissory notes in favor of dr levenson the notes are for varying amounts that total dollar_figure the notes have various maturity dates none more than a year after the date of execution and generally state an interest rate of per annum the notes were secured_by receivables owed to respira ms welch did not offer any personal collateral from date to date respira made some payments directly to dr levenson in satisfaction of some of the promissory notes between ms welch and 3ms welch had a preexisting relationship with dr levenson as they had worked together at a hospital and he had served as her mother’s doctor dr levenson ms welch reported no interest_income or constructive dividends with respect to these payments on date dr levenson filed suit in baltimore county circuit_court against both ms welch and respira he alleged that between and he had lent dollar_figure to ms welch and dollar_figure to respira dr levenson further alleged that as of date he had been repaid dollar_figure of the amount he lent to ms welch and respira but that the payments had stopped as of date by settlement agreement and release dated date ms welch agreed to execute a new note to dr levenson for dollar_figure and respira agreed to execute a note to dr levenson for dollar_figure the record does not indicate conclusively whether these new notes were ever actually executed or whether ms welch made any payments as a result of the lawsuit mr welch’s alleged loans to or on behalf of respira mr welch claims that between and he lent respira dollar_figure by charging some of respira’s expenses on his personal credit cards by transferring funds from his sec_401 account and by writing personal checks directly to respira to respira’s vendors and service providers and to ms welch to provide 4the record does not indicate why the aggregate amounts of these new notes exceeded the aggregate amounts of loans from dr levenson that according to his complaint remained unpaid her with funds to pay respira’s bills while he was traveling reggie palmore who was respira’s chief financial officer from mid-2002 to mid-2005 recorded some payments made by mr welch in respira’s books as shareholder loans mr palmore did not usually ask for an invoice bill receipt or other source documentation to verify the amount or nature of the expenses before he recorded the loans between date and date mr welch received from respira nonpayroll payments totaling dollar_figure of which dollar_figure was paid in respira’s books respira’s trial balance as of date listed a dollar_figure shareholder loan from mr welch and a dollar_figure shareholder loan from ms welch the trial balance listed mr welch’s equity contribution as dollar_figure and ms welch’s equity contribution as dollar_figure 5mr welch claims that between and he charged dollar_figure of respira’s expenses on his personal credit cards he also claims that between and he wrote checks to respira totaling dollar_figure he claims that between date and date he wrote mr palmore checks totaling dollar_figure for accounting and financial services that mr palmore performed for respira mr welch also claims that between and he personally paid some of respira’s vendors by writing them checks on his personal checking account these checks totaled dollar_figure of which dollar_figure were written in respira’s balance_sheet as of date listed liabilities of dollar_figure due to minority shareholder and dollar_figure due to majority shareholder the balance_sheet also listed dollar_figure of common_stock held by the minority shareholder and dollar_figure held by the majority shareholder respira’s recapitulation of payroll register showed gross payroll of dollar_figure for mr welch and dollar_figure for ms welch tax returns on forms 1120s u s income_tax return for an s_corporation respira reported net operating losses of dollar_figure for and dollar_figure for on their separate individual federal_income_tax returns for and petitioners reported their pro_rata shares of these net operating losses more particularly for ms and mr welch claimed passthrough losses from respira of dollar_figure and 6ms welch as an shareholder is respira’s majority shareholder mr welch as a shareholder is respira’s minority shareholder shareholder loans were reported consistently on respira’s trial balance which listed dollar_figure as due to shareholder shareholder loan - john and dollar_figure as due to shareholder shareholder loan - maria 7stock ownership was reported consistently on respira’s trial balance which listed mr welch’s equity contributions as dollar_figure and ms welch’s as dollar_figure 8for respira reported ordinary business income of dollar_figure the record does not include respira’s tax returns for years before dollar_figure respectively for ms and mr welch claimed passthrough losses from respira of dollar_figure and dollar_figure respectively on schedule l balance sheets per books in its forms 1120s for taxable years through respira reported these beginning and ending balances for loans from shareholders year beginning balance ending balance dollar_figure big_number big_number dollar_figure big_number big_number for these same years respira reported these beginning and ending balances for mortgages notes bonds payable in year or more year beginning balance ending balance dollar_figure big_number big_number dollar_figure big_number big_number for each of the taxable years through on schedule l respira reported capital stock in the unchanging amount of dollar_figure 9on her federal_income_tax return ms welch claimed a dollar_figure nonpassive loss from respira and also reported a dollar_figure unallowed passive loss from respira ms welch did not file a tax_return for ms welch filed her and federal_income_tax returns claiming married_filing_separately filing_status mr welch filed his and federal_income_tax returns claiming head_of_household statusdollar_figure someone named monique booker whom petitioners assert is a certified_public_accountant but who is otherwise unidentified in the record signed as the preparer of respira’s and forms 1120s as well as of ms and mr welch’s individual federal_income_tax returns for these yearsdollar_figure notice_of_deficiency by notice_of_deficiency respondent disallowed ms welch’s claimed passthrough losses for and and imposed an accuracy-related_penalty for 10the parties stipulated that mr welch filed a federal_income_tax return for taxable_year as married_filing_separately that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that mr welch filed his return with head_of_household filing_status 11mr palmore prepared mr and ms welch’s individual federal_income_tax returns for and he also prepared respira’s federal_income_tax returns for and although mr palmore testified that he thought he also prepared petitioners’ and respira’s returns for all the returns were signed by preparer ms booker who also prepared ms welch’s individual federal_income_tax returns for and and mr welch’s individual federal_income_tax returns for and ms booker also prepared respira’s federal_income_tax returns for and by notice_of_deficiency respondent disallowed mr welch’s claimed passthrough loss for and imposed an accuracy-related_penalty for opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability the commissioner shall have the burden_of_proof with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see 116_tc_438 sec_7491 applies however only if the taxpayer complies with all substantiation and recordkeeping requirements under the code and cooperates with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b petitioners argue that the burden should shift to respondent because petitioners produced checks deposit slips bank statements and corroborating testimony during trial and cooperated with respondent at every stage of these proceedings including the audit we are not persuaded however that petitioners complied with substantiation and recordkeeping requirements as necessary to shift the burden_of_proof under sec_7491 as discussed in more detail below although petitioners offered some documentary_evidence and testimony it is insufficient to establish their bases in respira and thus their entitlement to losses moreover petitioners did not maintain contemporaneous_records of their bases in respira did not provide complete records to evidence alleged loans from dr levenson and did not provide complete records to substantiate business_expenses mr welch allegedly incurred on respira’s behalf accordingly the burden_of_proof does not shift to respondent under sec_7491 with respect to any factual issue relating to petitioners’ bases in respira i petitioners’ passthrough losses from respira generally an s_corporation shareholder determines his or her tax_liability by taking into account a pro_rata share of the s corporation’s income losses deductions and credits sec_1366 the shareholder may not take into account however s_corporation losses and deductions for any taxable_year in excess of the shareholder’s adjusted_basis in the s_corporation stock and debt sec_1366dollar_figure sec_1367 provides that a shareholder’s basis is increased for items of income passed through to the shareholder under sec_1366 and decreased but not below zero by losses and deductions passed through to the shareholder under sec_1366 a shareholder may increase his or her basis in an s_corporation if he or she makes an economic outlay to or for the benefit of the s_corporation 944_f2d_747 10th cir 875_f2d_420 4th cir aff’g 90_tc_206 an economic outlay for this purpose is an actual contribution of cash or property by the shareholder to the s_corporation or a transaction that leaves the s_corporation indebted to the shareholder sec_1366 estate of leavitt v commissioner f 2d pincite when a shareholder obtains a personal loan and transfers some or all of the loan proceeds to the s_corporation he or she has made an economic outlay and is entitled to increase his or her basis in the s_corporation in an amount equal to the amount transferred to the s_corporation 357_f3d_854 8th cir aff’g tcmemo_2002_172 prashker v commissioner t c 12any disallowed loss or deduction may be carried forward indefinitely and claimed when and to the extent that the shareholder increases his or her basis in the s_corporation see sec_1366 miller v commissioner tcmemo_2006_125 by contrast when an s_corporation shareholder is only indirectly liable for a corporate debt that shareholder has not transferred any cash or property to the s_corporation or created corporate indebtedness owed to him or her until and to the extent the shareholder actually pays the debt 50_tc_762 the key question is whether the corporation is indebted to the shareholder for the shareholder’s own money oren v commissioner f 3d pincite in order to deduct a loss from an s_corporation a taxpayer must establish a basis in the s_corporation and that it has not been reduced to zero because of losses claimed in years predating the year at issue hogan v commissioner tcmemo_1999_365 see arnold v commissioner tcmemo_2003_259 guerrero v commissioner tcmemo_2001_44 e ven assuming that the checks were evidence of direct loans from petitioners there is no evidence that the loans were outstanding on date or that the amounts had not already been used in claiming or flowthrough losses briggs v commissioner tcmemo_2000_380 a taxpayer who fails to prove that he or she has a basis in an s_corporation is considered to have a zero basis in that corporation thomson v commissioner tcmemo_1983_279 aff’d without published opinion 731_f2d_889 11th cir thus petitioners have the burden of proving both that they made economic outlays and that they had sufficient bases in respira as of the close of and to absorb the claimed losses petitioners claim to have made loans to respira that gave rise to bases sufficient to support at least part of their claimed passthrough losses from respira ms welch alleges that she made loans to respira by contributing funds she received as personal loans from dr levenson on brief she claims that as of yearend she had dollar_figure of basis in respira--far more than enough to support the dollar_figure passthrough loss that she claims for and she claims that as of yearend she had a basis of dollar_figure in respira and so should be entitled to that much of the dollar_figure passthrough loss that she claimed on her returndollar_figure similarly mr welch alleges that he made loans to respira by paying some of respira’s expenses with his personal credit card paying vendors and service providers on behalf of respira by personal check writing personal checks to respira to provide cash for the company and writing personal checks to ms welch to allow her to pay some of respira’s expenses he also alleges that he lent respira 13effectively then ms welch concedes that dollar_figure of her claimed passthrough loss is suspended because of insufficient basis funds that he obtained by cashing out his retirement account on brief he asserts that as of yearend he had a basis of dollar_figure in respira and so should be entitled to that amount of the dollar_figure passthrough loss that he claimed on his returndollar_figure even if we were to assume for the sake of argument that petitioners made loans to respira in the amounts claimed--an assumption that respondent vigorously disputes--they have failed to show that as of the relevant dates yearend and for ms welch and yearend for mr welch they had any remaining bases in respira in the first instance it is impossible to reconcile petitioners’ asserted bases as of yearend and with respira’s books and tax returnsdollar_figure 14effectively then mr welch concedes that dollar_figure of his claimed passthrough loss is suspended because of insufficient basis 15for instance respira’s trial balance for yearend consistent with respira’s tax_return shows only a dollar_figure shareholder loan from ms welch and a dollar_figure shareholder loan from mr welch for yearend respira’s trial balance consistent with respira’s tax_return shows a dollar_figure shareholder loan from ms welch and an dollar_figure shareholder loan from mr welch although the small increases in shareholder loans from yearend to yearend might suggest additional loans that might support a small basis for ms welch has not asserted any basis from loans in we deem her to have waived any such argument similarly although respira’s books show that mr welch’s shareholder loan balance increased by dollar_figure in we are unwilling to attach much significance to this consideration in the absence of corroborating evidence continued the wide unexplained gulf between petitioners’ asserted bases and the information found in respira’s books and tax returns casts significant doubt on the reliability of petitioners’ assertions moreover although respira’s books and tax returns might suggest some relatively small amount of shareholder loans outstanding as of yearend and petitioners have not demonstrated whether and to what extent any bases attributable to even these relatively small amounts of outstanding shareholder loans might have been depleted pursuant to sec_1367 by net operating losses that respira might have incurred since its creation in dollar_figure additionally petitioners’ continued as to any such increase particularly considering that during mr welch received dollar_figure in nonpayroll payments from respira and the evidence does not establish that he lent respira any greater amount in respira’s books also show small equity contributions for ms welch dollar_figure for yearend and and mr welch dollar_figure for yearend and petitioners have not asserted however that they have any bases in respira attributable to anything other than loans respira’s tax returns also show significant increasing balances for yearend and for mortgages notes bonds payable in less than year but the evidence does not suggest that these short-term liabilities represent loans to petitioners to the contrary respira’s books suggest that these short-term obligations represent mainly if not entirely amounts that respira owed to third parties for operating_expenses 16this concern gains added significance in the light of the fact that for respira appears to have reported a net_operating_loss of over dollar_figure the record does not establish whether respira had a net operating_profit or loss for years before figures are inconsistent with other evidence leading us to doubt the credibility of their figuresdollar_figure finally petitioners admit that during respira’s early years they did not consistently keep contemporaneous_records of basis for these various reasons petitioners have failed to persuade us that they had any bases in respira as of the relevant yearend dates accordingly we sustain respondent’s disallowance of petitioners’ claimed passthrough losses from respira ii mr welch’s filing_status in his amendment to answer respondent asserted an increased deficiency and accuracy-related_penalty on the ground that mr welch is not entitled to head_of_household filing_status as mr welch claimed on his income_tax return respondent has the burden_of_proof with respect to this increase in deficiency see rule a to qualify as a head_of_household an individual generally must be unmarried at the close of the taxable_year sec_2 under certain circumstances in determining proper filing_status a married taxpayer may be treated as unmarried if he or she lives apart from his or her spouse during the last six months of the taxable 17for instance respira’s tax returns for and report a total net repayment of shareholder loans of dollar_figure however petitioners’ basis figures indicate total repayments of only dollar_figure of shareholder loans from through year provided that certain other requirements are met sec_2 b additionally a taxpayer is not considered married if he or she is legally_separated from his or her spouse pursuant to a decree of divorce or separate_maintenance sec_2 the determination of whether a taxpayer is married is made at the close of the taxable_year sec_7703 the parties stipulated that petitioners married on date and that they were still married as of date mr welch testified that he and ms welch resided together during and petitioners filed separate federal tax returns for taxable_year using the same mailing address and both petitioners received correspondence from respondent at this address on her federal tax_return ms welch indicated that she was married to john welch the preponderance_of_the_evidence convinces us that mr and ms welch were married and resided together throughout accordingly mr welch is not entitled to head_of_household filing_status for and we sustain respondent’s assertion of an increased deficiency in this regard iii accuracy-related_penalties sec_6662 imposes a penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of rules or regulations sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the same circumstances 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and also includes any failure by the taxpayers to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the sec_6662 penalties this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see higbee v commissioner t c pincite respondent has met his burden of production with respect to the sec_6662 penalties as he has provided evidence of petitioners’ negligence as discussed below taxpayers are responsible for keeping adequate_records and substantiating items properly benson v commissioner tcmemo_2004_272 sec_1 b income_tax regs petitioners admitted at trial that they did not consistently keep contemporaneous_records to reflect their bases in respira furthermore petitioners failed to produce records or any evidence supporting their position that they had bases sufficient to deduct their claimed losses in respira petitioners were negligent in failing to keep accurate records no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith sec_6664 this determination is made on a case-by-case basis taking into account all facts and circumstances sec_1 b income_tax regs factors considered include the extent of the taxpayer’s efforts to assess his or her proper tax_liability reliance on the advice of a professional and the taxpayer’s education sophistication and business experience sec_1_6664-4 c income_tax regs for a taxpayer’s reliance on the advice of a professional to be reasonable he or she must prove by a preponderance of evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer cannot avoid its duty to file accurate returns by shifting responsibility to its bookkeeper or its employee when the taxpayer makes an inadequate effort to see that the books_and_records are being kept correctly tietig v commissioner tcmemo_2001_190 aff’d 57_fedappx_414 11th cir see also 88_tc_654 petitioners contend that they are not liable for the accuracy-related_penalties that respondent has determined for their tax years because they acted in good_faith and reasonably relied on mr palmore and ms booker for their basis calculations mr palmore however did not prepare petitioners’ or respira’s tax returns he left respira in mid-2005 and testified that he has not been in charge of petitioners’ books since then we are not persuaded that petitioners relied upon mr palmore for their basis calculations for and it is not apparent to what extent they relied upon ms booker who signed their returns moreover on this record we are unable to find that ms booker was a competent professional with expertise to justify reliance petitioners did not call ms booker to testify as to her experience or the preparation of the returns see 92_tc_661 drawing negative inference from failure of potential witness to testify nor did petitioners present any other evidence showing ms booker’s experience or qualifications further petitioners failed to establish that they provided all necessary and accurate information with respect to all items reported on their tax returns such that it can be said that the incorrect returns resulted from error on their accountant’s part see eg 68_f3d_868 5th cir aff’g tcmemo_1993_634 70_tc_158 deihl v commissioner tcmemo_2005_287 to the contrary petitioners acknowledged that they did not keep contemporaneous basis records to reflect their investment in respira especially during the company’s early years although we acknowledge that the determination of a taxpayer’s basis in an s corporation’s stock and indebtedness is a fairly complicated subject see hogan v commissioner tcmemo_1999_365 and although petitioners lack expertise in this regard failure to keep required records weighs heavily against a finding of reasonable_cause statutory complexity alone does not make for reasonable_cause see 56_tc_717 ellwest stereo theatres of memphis inc v commissioner tcmemo_1995_610 moreover a portion of the accuracy-related_penalty against mr welch is attributable to his claiming head_of_household filing_status for even though we have found that he and ms welch were married and resided together throughout mr welch has not expressly advanced any reasonable_cause defense with respect to this issue and we are not persuaded that he acted with reasonable_cause or in good_faith in this regard accordingly we sustain respondent’s imposition of accuracy-related_penalties against both petitioners for to reflect the foregoing decisions will be entered for respondent
